Citation Nr: 0914606	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's lumbar spine degenerative 
disc disease.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's bilateral knee injury 
residuals with chondromalacia and degenerative joint disease.  

3.  Entitlement to an initial compensable disability 
evaluation for the Veteran's left ankle injury residuals with 
arthritis.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1981 to June 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Louisville, Kentucky, Regional Office which, in pertinent 
part, established service connection for bilateral knee 
injury residuals with chondromalacia and degenerative joint 
disease; assigned a 10 percent evaluation for that 
disability; established service connection for both lumbar 
spine degenerative disc disease and left ankle injury 
residuals with arthritis; assigned noncompensable evaluations 
for those disabilities; and effectuated the awards as of July 
1, 2005.  In January 2006, the Waco, Texas, Regional Office 
increased the evaluation for the Veteran's lumbar spine 
degenerative disc disease from noncompensable to 10 percent 
and effectuated the award as of July 1, 2005.  

In April 2007, the Veteran informed the Department of 
Veterans Affairs (VA) that he was moving to Florida.  The 
Veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office.  In July 2008, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the St. Petersburg, Florida, 
Regional Office (RO).  In September 2008, the Board remanded 
the Veteran's appeal to the RO for additional action.  

In December 2008, the Veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Texas and provided 
his current Texas address.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine, bilateral knee, and left ankle disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's lumbar spine degenerative disc 
disease; an initial disability evaluation in excess of 10 
percent for his bilateral knee injury residuals with 
chondromalacia and degenerative joint disease; and an initial 
compensable evaluation for his left ankle injury residuals 
with arthritis.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


REMAND

In November 2008, the Veteran was scheduled for a VA 
examination for compensation purposes to be conducted at the 
Tampa, Florida, VA Medical Center (VAMC) in November and 
December 2008.  A notation in the record indicates that the 
Veteran was reported to have failed to report for the 
scheduled examination.  A December 2008 Report of Contact (VA 
Form 119) conveys that: the Veteran reported that he had 
moved to Texas; provided his current Texas address; and 
requested that he be scheduled for a VA examination for 
compensation purposes conducted in Texas.  In February 2009, 
the AMC sent a supplemental statement of the case (SSOC) 
addressed to the Veteran at his former address in Florida.  
The SSOC was returned by the United States Postal Service as 
undeliverable.  It appears that the VA failed to update the 
Veteran's address of record.  The Veteran was apparently not 
informed of the scheduled VA examination for compensation 
purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the appropriate action to 
change the Veteran's address of record to 
reflect his 2008 move to Texas.  

2.  Then review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
AMC should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2008) 
are fully met.  

3.  Then again schedule the Veteran for a 
VA examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his lumbar spine, bilateral knee, and 
left ankle disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify any 
limitation of activity imposed by the 
Veteran's lumbar spine, bilateral knee, 
and left ankle disabilities with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbosacral 
spine, knees, and left ankle should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's lumbar spine, bilateral 
knee, and left ankle disabilities upon 
his vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the Veteran's 
entitlement to initial evaluations in 
excess of 10 percent for his lumbar spine 
degenerative disc disease and bilateral 
knee injury residuals with chondromalacia 
and degenerative joint disease and an 
initial compensable evaluation for his 
left ankle injury residuals with 
arthritis.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a SSOC which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

